 Case: 1:17-cv-01972 Document #: 77 Filed: 03/14/19 Page 1 of 6 PageID #:516
                                                                               1




 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3   MOTOROLA SOLUTIONS, INC.,               )   Docket No. 17 CV 1972
                                             )
 4            Plaintiff,                     )
                                             )   Chicago, Illinois
 5                 vs.                       )   March 5, 2019
                                             )   9:45 o'clock a.m.
 6   HYTERA COMMUNICATIONS                   )
     CORPORATION, LTD., et al.,              )
 7                                           )
              Defendants.                    )
 8

 9                   TRANSCRIPT OF PROCEEDINGS - Motion
                  BEFORE THE HONORABLE JOHN ROBERT BLAKEY
10

11   APPEARANCES:
     For the Plaintiff:            KIRKLAND & ELLIS
12                                 BY: MR. MICHAEL W. DeVRIES
                                   333 South Hope Street
13                                 Los Angeles, California 90071

14                                 KIRKLAND & ELLIS
                                   BY: MR. AKSHAY S. DEORAS
15                                 555 California Street
                                   San Francisco, California         94104
16

17   For the Defendants:           CALFEE HALTER & GRISWOLD LLP
                                   BY: MR. JOHN S. CIPOLLA
18                                 1405 East Sixth Street
                                   Cleveland, Ohio 44114
19
                                   STEPTOE & JOHNSON LLP
20                                 BY: MR. DANIEL S. STRINGFIELD
                                   115 South LaSalle Street
21                                 Suite 3100
                                   Chicago, Illinois 60603
22

23                    LAURA LACIEN, CSR, RMR, FCRR, CRR
                          Official Court Reporter
24                 219 South Dearborn Street, Suite 1212
                           Chicago, Illinois 60604
25                              (312) 408-5032
 Case: 1:17-cv-01972 Document #: 77 Filed: 03/14/19 Page 2 of 6 PageID #:517
                                                                                    2




 1          (The following proceedings were had in open court:)

 2               COURTROOM DEPUTY:        17 C 1972, Motorola Solutions

 3   versus Hytera Communications Corp.

 4               THE COURT:     Good morning, counsel.        Appearances.

 5               MR. DeVRIES:     Good morning, your Honor.         Mike

 6   DeVries and Akshay Deoras on behalf of the plaintiff Motorola

 7   Solutions.

 8               MR. STRINGFIELD:        Good morning, your Honor.         Daniel

 9   Stringfield and John Cipolla on behalf of defendant for

10   Hytera, or the Hytera defendants.

11               MR. CIPOLLA:     Good morning, your Honor.         John

12   Cipolla on behalf of the Hytera-entity defendants.

13               THE COURT:     Have you had an opportunity to take a

14   look at the motion to dismiss or, in the alternative, to

15   transfer?

16               MR. DeVRIES:     Yes.     We have, your Honor.

17               THE COURT:     Do you want to file a response or what's

18   your pleasure?

19               MR. DeVRIES:     Your Honor, we are familiar with your

20   rules concerning motion to dismiss -- motions to dismiss,

21   rather.     We intend to file an amended pleading.            The deadline

22   for doing so is March 15th and we don't need an extension of

23   that time.     The motion was filed without any meet and confer.

24   You'll recall that we were before your Honor about a month

25   ago.    The parties submitted a proposed schedule on February
 Case: 1:17-cv-01972 Document #: 77 Filed: 03/14/19 Page 3 of 6 PageID #:518
                                                                               3




 1   11th.    This wasn't mentioned before but now that we have it,

 2   we intend to amend our complaint consistent with your Honor's

 3   rules.

 4              THE COURT:     All right.      The motion to dismiss or

 5   transfer, Docket Entry 69, is going to be denied without

 6   prejudice in light of the amended complaint which will be

 7   filed, Gloria, on or before March 15th.            I'm going to set the

 8   case for a case management conference about a week after

 9   that.    And then at that time, I will want to know from the

10   defendants whether or not they intend to renew their motion

11   and have the parties discuss in advance potential case

12   management dates and/or stay or whatever your pleasure is

13   based on what's contained in the amended complaint.

14              MR. DeVRIES:      Your Honor, may I make a request?

15              THE COURT:     Let me get the date first and then you

16   can.

17              MR. DeVRIES:      I'm sorry.

18              COURTROOM DEPUTY:       Wednesday, March 20th at 10:15.

19              THE COURT:     Is that good for the parties for case

20   management conference?

21              MR. DeVRIES:      Your Honor, there's another litigation

22   in front of -- that is before Judge Norgle between the same

23   exact parties.      I have a hearing before Judge Cole that

24   morning.    It may be done by 10:15 but sometimes those

25   hearings go long.      Would it be okay --
 Case: 1:17-cv-01972 Document #: 77 Filed: 03/14/19 Page 4 of 6 PageID #:519
                                                                                  4




 1               THE COURT:     I'll give you a different date.          Gloria,

 2   give me a different date.

 3               COURTROOM DEPUTY:      Thursday, March 21st at 10:15.

 4               THE COURT:     How is that?

 5               MR. DeVRIES:     Perfect, your Honor.        Thank you.

 6               MR. CIPOLLA:     Your Honor, I actually have a

 7   scheduled vacation.       I'm flying back on the 21st from Arizona

 8   to Cleveland so that won't work.

 9               THE COURT:     Okay.   Well, that's important.         Hang on

10   a second.     Gloria, give me a new date.

11               COURTROOM DEPUTY:      Tuesday, March 26th at 10:15.

12               THE COURT:     How is that?

13               MR. DeVRIES:     Yes, your Honor.

14               MR. CIPOLLA:     That works, your Honor.

15               THE COURT:     All right.     Anything else I can help you

16   with today?

17               MR. DeVRIES:     Yes, your Honor.      So the parties

18   actually submitted on February the 11th, it was Docket 68 --

19               THE COURT:     Yeah.   I saw all the proposed dates.

20               MR. DeVRIES:     -- the proposed schedule and that was

21   consistent with your Honor -- with the last conference before

22   your Honor.     The parties have agreed to the -- to that

23   schedule.     We've been operating under it.          For example,

24   Motorola provided its initial infringement contentions on

25   February the 28th.       Also, pursuant to the proposed schedule
 Case: 1:17-cv-01972 Document #: 77 Filed: 03/14/19 Page 5 of 6 PageID #:520
                                                                                    5




 1   last -- on March the 1st, we filed the 26(f) report.                Venue

 2   is absolutely proper in this district.              We don't think that

 3   the motion to dismiss will be refiled and we would ask your

 4   Honor to please enter that schedule so we may continue on the

 5   agreed schedule.

 6              THE COURT:     What's your position, counsel?

 7              MR. CIPOLLA:      Your Honor, we believe that there's no

 8   amendment that can secure venue in this district whatsoever.

 9   We believe the case should be transferred to Florida.                We

10   offered to do that to try to speed up these proceedings.                  We

11   believe that the case dates that were submitted should be

12   reconsidered after the decision on the motion to dismiss and

13   how -- and the new amendment that they propose to file which

14   I believe will fail in securing venue in this court.

15              THE COURT:     All right.     I'll take up the case

16   management dates on the 26th.          We'll figure out -- we'll see

17   what the amended complaint looks like, get an idea from you

18   whether or not you move to dismiss or transfer again.                That

19   way, I can figure out how long it's going to take me to

20   address whatever motion you file and have that reflected in

21   the case management dates.         The parties -- there's no stay,

22   though, so you can keep proceeding with the case.               You just

23   don't have deadlines from me yet.           Okay?

24              MR. DeVRIES:      Thank you, your Honor.

25              THE COURT:     All right.     Thank you, counsel.
 Case: 1:17-cv-01972 Document #: 77 Filed: 03/14/19 Page 6 of 6 PageID #:521
                                                                               6




 1              MR. STRINGFIELD:       Thank you, your Honor.

 2              MR. CIPOLLA:      Thank you, your Honor.

 3       (Which concluded the proceedings in the above-entitled

 4   matter.)

 5                            C E R T I F I C A T E

 6              I hereby certify that the foregoing is a transcript

 7   of proceedings before the Honorable John Robert Blakey on

 8   March 5, 2019.

 9

10   /s/Laura LaCien
     ________________________                        March 6, 2019
11   Laura LaCien                                         Date
     Official Court Reporter
12

13

14

15

16

17

18

19

20

21

22

23

24

25
